DISMISS; and Opinion Filed May 24, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00469-CV

                             MARVIN BROCK, Appellant
                                      V.
                 R.J.T. PROPERTY AND MANAGEMENT LLC, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-01265-B

                             MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Nowell
                                   Opinion by Justice Brown
       This appeal was filed April 21, 2016 and was ordered abated and administratively closed

four days later due to bankruptcy. See TEX. R. APP. P. 8.2. Our order abating the appeal provided

that we would reinstate the appeal upon a party’s motion showing federal law or the bankruptcy

court permitted reinstatement. See id. 8.3.

       The bankruptcy case was dismissed July 21, 2016, but the parties did not notify the Court.

The Court learned of the dismissal in March 2019 when it conducted an independent review of the

federal Public Access to Court Electronic Records (PACER) system.

       On March 8, 2019, the Court informed the parties by letter that it had learned that the

bankruptcy case had been dismissed. The Court further informed the parties that the appeal would

be reinstated and would be dismissed for want of prosecution or for failure to respond to a Court
order or notice from the Clerk of the Court unless, within ten days of the date of the letter, any

party gave cause as to why it should not be dismissed. See id. 42.3(b),(c). In response, appellant

filed a motion seeking a ten-day extension of time. No other party responded.

       We granted appellant’s motion by order dated April 4, 2019 and directed appellant to file

a letter brief explaining why the appeal should not be dismissed for want of prosecution. Although

we cautioned the appeal would be dismissed if he failed to comply by April 15, 2019, appellant

has not complied or otherwise communicated with the Court.

       This appeal has been administratively closed for three years, although it could have been

reinstated in July 2016 and prosecuted over the last thirty months. Having given appellant an

opportunity to show cause why we should not dismiss the appeal and having received no

explanation, we dismiss the appeal. See id. 42.3(b),(c).




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE



160469F.P05




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 MARVIN BROCK, Appellant                            On Appeal from the County Court at Law
                                                    No. 2, Dallas County, Texas
 No. 05-16-00469-CV        V.                       Trial Court Cause No. CC-16-01265-B.
                                                    Opinion delivered by Justice Brown,
 R.J.T. PROPERTY AND MANAGEMENT                     Justices Bridges and Nowell participating.
 LLC, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      Subject to any order from the bankruptcy court, we ORDER that appellee R.J.T. Property
and Management LLC recover its costs, if any, of this appeal from appellant Marvin Brock.


Judgment entered this 24th day of May 2019.




                                              –3–